Citation Nr: 1756885	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel







INTRODUCTION

The Veteran had active naval service from October 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in February 2017, at which time the claim at issue was remanded for further development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, submitted a written statement requesting a withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue on appeal have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for a lung disability in a February 2011 rating decision.  In March 2014, the Veteran perfected an appeal of that issue.  

In a November 2017 written statement, the Veteran, through his representative, expressed a desire to withdraw his appeal of the issue of entitlement to service connection for a lung disability.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal of that issue.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2017).  


ORDER

The appeal is dismissed.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


